Title: Thomas Jefferson’s Account with William Mitchell, [April 1817]
From: Jefferson, Thomas
To: Mitchell, William


          
             
              Apr. 1817
          
          
            
              Wm Mitchell in Account
               
               
              Dr
               
              with Th: Jefferson
              Cr.
               
               
            
            
              
               b
              ℔
              
              
              Bar. flour
              D.C
               
              
              Bar. flour
              D.
              C.
            
            
              To wheat of 1815.
              174–
              36 @ 6/
              
              
               
              174
              .59
              By  2. Bar. SF. flour
              @ 6.D.
               
              12.
              
            
            
                 a balance. 
               2–
              50 @ 5/
              
              
               
              2
              .38
                 1. do
              @ 12.D.
               
              12.
              
            
            
              
               b ℔
              
              
               
               
               
              
               
               
              
            
            
              To wheat of 1816. to wit
              191–51 
              
              @ 2. D  to pay cash bale
               
              383
              .03
                 86. Bar. midlings
              @ 5.D.
               
              430.
              
            
            
              
              462–
              
              @ 5½. b for F. flour
               84.
               
                 16. do
                6.D.
               
              96.
              
            
            
              
               2– 54
              
              a balance due
               
               
                 60. ℔ bacon
                1/
               
              10.
              
            
            
              
              656.05
              
              
               
               
              By F. flour in excha. for 462.b. wheat @ 5½
               84.
               
              
            
            
               
               
               
               
               84–
              560
              .
               
               
               84.
               560.
              
            
            
              Wm Mitchell in Account
               
               
              Dr
              Bar. flour
              D.C
              with Th: Jefferson
              Cr
               
               
               
            
            
              
               b ℔
              
              
               
               
              By  2. Bar. S.F.flour.
              @ 6.D.
               
              12.
              
            
            
              To wheat of 1815.
              174–36
              }
               177.26 in F. flour @ 5½
              
               
                1. do
              @ 12.D.
               
              12.
              
            
            
               a balance
               2–50
               32–
               
                86. Bar. midlings
              @ 5.D.
               
              430.
              
            
            
              
               b
              
              
               
               
               
              
               
               
              
            
            
              To wheat of 1816. to wit
              280. 
              
              @ 2.D. to pay cash balance
               
              560
              .
                16. do
              @ 6.D.
               
              96.
              
            
            
              
              376.05
              
              in F. flour @ 5½
               68–72
               
                60. ℔ bacon
              @ 1/
               
              10.
              
            
            
              
              656.05
              
              
               
               
              By F. flour in exchange for wheat @ 5½
               84.
               
              
            
            
              
              
              
              
               
               
                Balance of do still due
              
               16–72
               
              
            
            
              
              
              
              
              100–72
              560
              .
               
              
              100–72
              560.
               
            
          
        